Title: From Thomas Jefferson to Richard Henry Lee, 17 June 1779
From: Jefferson, Thomas
To: Lee, Richard Henry



Dear Sir
Williamsburgh June 17 1779

I received your letter and kind congratulations for which I return you my thanks. In a virtuous government, and more especially in times like these, public offices are, what they should be, burthens to those appointed to them which it would be wrong to decline, though foreseen to bring with them intense labor and great private loss. I am also still to thank you for a former favor enclosing a song and receipt.
We have little new here. Colo. Clarke’s expedition against St. Vincent’s you know of. His prisoners are arrived at Chesterfeild, and three of them brought to this place to be severely dealt with. The enclosed paper will explain that matter. We have 300 men under Colo. Bowman in the Shawanee country, of whom we hope to receive good account. The destruction of the villages of the seceding Cherokees at Chuckamogga, and taking their goods &c. has brought them to sue for peace but the happiest stroke was the burning 20,000 bushels of corn collected there for the use of the expeditions which were to have been adopted at the great council. Governor Hamilton had called at the mouth of the Tanissee, as mentioned in the within paper.
It is a cruel thought that when we feel ourselves standing on the firmest ground in every respect, the cursed arts of our secret enemies combining with other causes, should effect, by depreciating our money, what the open arms of a powerful enemy could not. What is to be done? Taxation is become of no account, for it is foreseen that notwithstanding it’s increased amount there will still be a greater deficiency than ever. I own I see no assured hope but in peace or a plentiful loan of hard money.
I shall be obliged by your letters when convenient to you to write. I never was a punctual correspondent to any person, as I must own to my shame. Perhaps my present office will put it more out of my power. However as it may sometimes furnish me with matter which may induce me to hope my letters may be worth sending, I may venture to say you shall hear from me whenever I can get over the twofold difficulty of many letters of absolute  necessity to write, and an innate aversion to that kind of business.
I am Dr. Sir Your friend & servt.,

Th: Jefferson

